DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2010/0257950) in view of Bowers et al. (2017/0307353).

Regarding claim 1, Yang discloses: a ring laser gyroscope ([0003], [0007]), comprising: a traveling-wave resonator cavity comprising three or more mirrors (three mirrors M1, M2 and M3); a gain medium (active layer 150) positioned in the traveling-wave resonator cavity between two mirrors of the three or more mirrors (active layer 150 between mirrors M1 and M2) (Fig. 3, [0026]), wherein the gain medium is a solid-state gain medium (GaAs/AlGaAs multiple quantum wells) or a nonlinear optical medium (Fig. 3, [0022]); a first pump laser (S1 emitting single mode laser beam) configured to pump the gain medium in a first direction and generate a first lasing signal that traverses the traveling-wave resonator cavity; a second pump laser (S2 emitting single mode laser beam) configured to pump the gain medium in a second direction and generate a second lasing signal that traverses the traveling-wave resonator cavity in a direction opposite the first lasing signal (two beams are counter-propagating) (Fig. 3, [0026], [0027]); a first photodetector (D1) configured to measure a power level of the first lasing signal; a second photodetector (D2) configured to measure a power level of the second lasing signal (Fig. 3, [0026], [0027]).
Yang does not disclose: and at least one processor configured to adjust a power level of the first pump laser and/or a power level of the second pump laser based on the measured power level of the first lasing signal and the measured power level of the second lasing signal.
Bowers et al. disclose: a gain-balancing feedback loop that, in response to a control signal from controller 114 (which receives input from photodetectors 112-1 and 112-2), balances the optical gain in both the CW and CCW directions (Fig. 1, [0077]-[0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang by adding a controller coupled to both photodetectors in order to control the power of each pump laser and to balance the optical gain in the ring laser gyroscope. 

Regarding claim 2, Yang as modified disclose: wherein the at least one processor is further configured to compare the measured power level of the first lasing signal and the measured power level of the second lasing signal (power measured for both clockwise signal and counter-clockwise signal) (Bowers, Fig. 1, [0077]-[0079]).

Regarding claim 3, Yang as modified disclose: wherein the at least one processor is further configured to: increase the power level of the first pump laser in response to the measured power level of the first lasing signal being less than the measure level of the second lasing signal; and increase the power level of the second pump laser in response to the measured power level of the second lasing signal being less than the measure level of the first lasing signal (balancing the optical gain in both the CW and CCW directions requires the power level of first pump laser or second pump laser to be increased or decreased relative to the other) (Bowers, Fig. 1, [0077]-[0079]).

Regarding claim 4, Yang as modified disclose: wherein the at least one processor is further configured to: decrease the power level of the second pump laser in response to the measured power level of the first lasing signal being less than the measure level of the second lasing signal; and decrease the power level of the first pump laser in response to the measured power level of the second lasing signal being less than the measure level of the first lasing signal (balancing the optical gain in both the CW and CCW directions requires the power level of first pump laser or second pump laser to be increased or decreased relative to the other) (Bowers, Fig. 1, [0077]-[0079]).

Regarding claim 5, Yang as modified disclose: wherein the at least one processor is further configured to: increase the power level of the first pump laser and decrease the power level of the second pump laser in response to the measured power level of the first lasing signal being less than the 

Regarding claim 17, Yang discloses: a ring laser gyroscope ([0003], [0007]), comprising: a traveling-wave resonator cavity comprising three or more mirrors (three mirrors M1, M2 and M3); a solid-state gain medium (active layer 150) positioned in the traveling-wave resonator cavity between two mirrors of the three or more mirrors (active layer 150 between mirrors M1 and M2) (Fig. 3, [0022], [0026]); a first pump laser (S1 emitting single mode laser beam) configured to pump the solid-state gain medium in a first direction and generate a first lasing signal that traverses the traveling-wave resonator cavity in the first direction (clockwise); a second pump laser (S2 emitting single mode laser beam) configured to pump the solid-state gain medium in a second direction (counter clockwise) opposite the first direction and generate a second lasing signal that traverses the traveling-wave resonator cavity in the second direction (Fig. 3, [0026], [0027]); a first photodetector (D1) configured to measure a power level of the first lasing signal; a second photodetector (D2) configured to measure a power level of the second lasing signal (Fig. 3, [0026], [0027]).
Yang does not disclose: and at least one processor configured to compare the measured power level of the first lasing signal and the measured power level of the second lasing signal and adjust a power level of the first pump laser and/or a power level of the second pump laser based on a comparison of the measured power level of the first lasing signal and the measured power level of the second lasing signal.
Bowers et al. disclose: a gain-balancing feedback loop that, in response to a control signal from controller 114 (which receives input from photodetectors 112-1 and 112-2), balances the optical gain in both the CW and CCW directions (Fig. 1, [0077]-[0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang by adding a controller coupled to both photodetectors in order to control the power of each pump laser and to balance the optical gain in the ring laser gyroscope. 

Regarding claim 18, Yang as modified disclose: wherein the at least one processor is further configured to: increase the power level of the first pump laser in response to the measured power level of the first lasing signal being less than the measure level of the second lasing signal; and increase the power level of the second pump laser in response to the measured power level of the second lasing signal being less than the measure level of the first lasing signal (balancing the optical gain in both the CW and CCW directions requires the power level of first pump laser or second pump laser to be increased or decreased relative to the other) (Bowers, Fig. 1, [0077]-[0079]).

Regarding claim 19, Yang as modified disclose: wherein the at least one processor is further configured to: decrease the power level of the second pump laser in response to the measured power level of the first lasing signal being less than the measure level of the second lasing signal; and decrease the power level of the first pump laser in response to the measured power level of the second lasing signal being less than the measure level of the first lasing signal (balancing the optical gain in both the CW and CCW directions requires the power level of first pump laser or second pump laser to be increased or decreased relative to the other) (Bowers, Fig. 1, [0077]-[0079]).

Regarding claim 20, Yang as modified disclose: wherein the at least one processor is further configured to: increase the power level of the first pump laser and decrease the power level of the second pump laser in response to the measured power level of the first lasing signal being less than the measure level of the second lasing signal; and increase the power level of the second pump laser and decrease the power level of the first pump laser in response to the measured power level of the second lasing signal being less than the measure level of the first lasing signal (balancing the optical gain in both the CW and CCW directions requires the power level of first pump laser or second pump laser to be increased or decreased relative to the other) (Bowers, Fig. 1, [0077]-[0079]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2010/0257950) in view of Bowers et al. (2017/0307353) and Diels et al. (5,363,192).

Regarding claim 6, Yang as modified do not disclose: wherein the gain medium is a solid-state gain medium, wherein the solid-state gain medium comprises glass doped with rare earth ions or a crystal doped with rare earth ions.
Diels et al. disclose: gain medium is a glass doped with rare earth ions or a crystal doped with rare earth ions (col 2, lines 62-68). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang by forming the gain medium using rare earth doped glass since the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a ring laser gyroscope comprising a solid state gain medium. 

Regarding claim 7, Yang as modified do not disclose: wherein the gain medium is a nonlinear optical medium.
Diels et al. disclose: a glass fiber with a nonlinear gain mechanism (col 2, lines 62-68). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang by forming the gain medium using a nonlinear optical medium since the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a ring laser gyroscope comprising a solid state nonlinear gain medium.

Regarding claim 8, Yang as modified disclose: wherein the at least one processor is further configured to compare the measured power level of the first lasing signal and the measured power level of the second lasing signal, wherein the at least one processor is further configured to: increase the power level of the second pump laser in response to the measured power level of the first lasing signal being less than the measure level of the second lasing signal; and increase the power level of the first pump laser in response to the measured power level of the second lasing signal being less than the measure level of the first lasing signal (power measured for both clockwise signal and counter-clockwise signal, balancing the optical gain in both the CW and CCW directions requires the power level of first pump laser or second pump laser to be increased or decreased relative to the other) (Bowers, Fig. 1, [0077]-[0079]).

Allowable Subject Matter
Claims 9-16 are allowed.
Claim 9 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a first gain medium positioned in the traveling-wave resonator cavity between two mirrors of the three or more mirrors, wherein the first gain medium is a solid-state gain medium or a nonlinear optical medium; a second gain medium positioned in the traveling-wave resonator cavity between two 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828